Affirmed and Memorandum Opinion filed June 9, 2016.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-15-00312-CR

                      JEREMY JAMALE MORRIS, Appellant
                                             V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 252nd District Court
                             Jefferson County, Texas
                          Trial Court Cause No. 14-20504

                    MEMORANDUM OPINION
       Appellant was charged by indictment with state-jail-felony evading arrest or
detention. See Tex. Penal Code Ann. § 38.04(a), (b)(1)(A). The jury found
appellant guilty and the trial court assessed punishment at two years’ confinement
in the Texas Department of Criminal Justice.1 In his sole issue on appeal, appellant

       1
          This appeal was transferred to this court from the Ninth Court of Appeals. In cases
transferred from one court of appeals to another, the transferee court must decide the case in
accordance with the precedent of the transferor court if the transferee court’s decision would
have been inconsistent with the precedent of the transferor court. See Tex. R. App. P. 41.3.
contends the evidence is insufficient to support his conviction. Specifically, he
contends the evidence is insufficient to establish beyond a reasonable doubt that
(1) officers had a legal basis to detain him and (2) he fled from police with
knowledge that he was fleeing from a police officer. We affirm.

                       I.     FACTUAL AND PROCEDURAL BACKGROUND

       On June 13, 2014, Officers Matthew Bean, Erik Kvarme, Jr., Chad Andreu,
and Jason Schmoker of the Beaumont Police Department were patrolling the north
end of Beaumont, Texas in a black unmarked Chevrolet Tahoe. Schmoker was
driving.    Bean, Andreu, and Schmoker were wearing Class A police officer
uniforms and Kvarme was in a bicycle patrol uniform.2

       As the officers approached the intersection of Center and Harrison, they
observed appellant standing in the middle of the road at the driver’s side window
of a Chevrolet TrailBlazer. The officers suspected appellant was conducting a
hand-to-hand narcotics transaction because the area was known to them as a
location for narcotics sales. Bean testified that he has made numerous drug arrests
in that area and, from his experience, appellant’s activity of reaching into the
driver’s window of a car that was stopped in the middle of the road in that area was
consistent with narcotics sales. Schmoker drove the Tahoe behind the TrailBlazer
and attempted to make contact with appellant and the occupant of the TrailBlazer.

       Appellant looked at the officers and, as they began to exit the vehicle, fled.
The TrailBlazer drove off at a high rate of speed. Bean yelled, “Stop, Police,” as
he, Andreu, and Kvarme ran after appellant. Schmoker activated the Tahoe’s
emergency lights and siren. As appellant ran, he looked back at the officers on

       2
         The Class A police officer uniforms include a visible badge and a bullet proof vest. The
bicycle patrol uniform includes a shirt that says POLICE in large block bold letters on the back, a
Beaumont Police patch on the side, and a badge on the front.

                                                2
multiple occasions and discarded items from his pocket.               After appellant ran
approximately sixty yards, he stopped, turned around, and “said something along
the lines of, ‘who are y’all?’”3

       Kvarme tackled appellant and ordered him to “put your hands behind your
back.” Appellant did not comply and Kvarme tried to place appellant in handcuffs.
Andreu caught up to them and observed Kvarme on top of appellant, struggling to
detain him. Appellant continued to resist the officers, despite verbal commands to
stop, so Andreu punched appellant in the face. Appellant continued to scream and
fight, so Andreu struck appellant again. Kvarme was then able to get appellant’s
hands behind his back and handcuff him.

       Appellant testified that, when the Tahoe approached, he was giving gas
money to the TrailBlazer driver, the mother of his children. He thought the Tahoe
was trying to run over him. He could not see the occupants because of window
tinting, but ran from them when they exited the vehicle. He ran until he lost his
balance jumping a ditch, which is when he turned around and saw that his pursuers
were police officers.

       The officers retraced the path of appellant’s flight. Schmoker picked up
appellant’s discarded shoes, money, and a clear plastic bag. Kvarme found pieces
of crack cocaine on the ground. The cocaine was seized as evidence and Bean
logged it into the property office. Appellant was transported first to a hospital, and
then to the police department.

       The jury found appellant guilty and the trial court sentenced him to a term of
two years’ confinement. Appellant timely appealed.


       3
        Bean testified appellant ran about sixty yards or three quarters of a city block, and
Kvarme testified appellant ran about two thirds of a city block.

                                             3
                                    II.   DISCUSSION

      Appellant challenges the sufficiency of the evidence to support his
conviction of evading arrest or detention.       Having reviewed the record, we
conclude the evidence is sufficient to support appellant’s conviction and we affirm
the judgment of the trial court.

A. Standard of Review

      When reviewing sufficiency of the evidence, we view all the evidence in the
light most favorable to the verdict and determine, based on that evidence and any
reasonable inferences therefrom, whether any rational factfinder could have found
the elements of the offense beyond a reasonable doubt. Gear v. State, 340 S.W.3d
743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virgina, 443 U.S. 307, 319–19,
99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). We do not sit as thirteenth juror and may
not substitute our judgment for that of the factfinder by reevaluating the weight and
credibility of the evidence. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010). Rather, we defer to the responsibility of the factfinder to fairly resolve
conflicts in both circumstantial and direct evidence. Id. Each fact need not point
directly and independently to the appellant’s guilt, as long as the cumulative effect
of all the incriminating facts are sufficient to support the conviction. Hooper v.
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

B. Evidence of Lawful Detention

      Appellant argues the evidence is insufficient to establish the lawfulness of
the officers’ attempt to arrest or detain him. If there were not sufficient grounds
for the temporary detention, the subsequent arrest would be tainted and therefore
unlawful. Rodriguez v. State, 578 S.W.2d 419, 420 (Tex. Crim. App. 1979). “A
police officer lawfully conducts a temporary detention when he has reasonable


                                          4
suspicion that an individual is involved in criminal activity.” Delafuente v. State,
414 S.W.3d 173, 177 (Tex. Crim. App. 2013). Reasonable suspicion “exists only
when an officer has specific, articulable facts that, taken together with reasonable
inferences from those facts, would lead the officer to reasonably conclude that the
person detained is, has been, or soon will be, engaging in criminal activity.” Id.
(citing Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005)).

      Appellant argues that the officers detained him for impeding traffic but that,
as a pedestrian, he could not have impeded traffic under the statute. See Tex.
Transp. Code Ann. § 545.363 (2013). Assuming without deciding that appellant is
correct, the officers also testified that they suspected appellant was, or soon would
be, engaging in a narcotics sale.

      The officers were in a well-known narcotics area where they had made
multiple drug related arrests in the past. The officers had observed cars lined up
along the street and, based on previous experience, suspected the cars were waiting
to buy narcotics. After circling the block, the officers observed appellant and the
TrailBlazer impeding traffic. Because they had reasonable suspicion that criminal
activity was afoot, the officers were entitled to temporarily detain appellant and
investigate. See Delafuente, 414 S.W.3d at 177; Terry v. Ohio, 392 U.S. 1, 30, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Accordingly, we conclude the evidence was
sufficient to show the officers had reasonable suspicion that appellant was involved
in criminal activity.

C. Evidence of Intentional Flight

      Appellant also contends the evidence is insufficient to support his conviction
for intentionally evading a peace officer. A person commits a state jail felony if
“he intentionally flees from a person he knows is a peace officer . . . attempting
lawfully to arrest or detain him” and the individual has been previously convicted
                                          5
for the same crime.         Tex. Penal Code Ann. § 38.04(a),(b)(1)(A).4                A person
commits a crime under Section 38.04 if he knows a police officer is attempting to
arrest or detain him but nevertheless refuses to yield to a police show of authority.
State v. Atwood, 16 S.W.3d 192, 194 (Tex. App.—Beaumont 2000, pet. ref’d); see
also Redwine v. State, 305 S.W.3d 360, 362 (Tex. App.—Houston [14th Dist.]
2010, pet. ref’d). “‘[F]leeing’ is anything less than prompt compliance with an
officer’s direction to stop.” Horne v. State, 228 S.W.3d 442, 446 (Tex. App.—
Texarkana 2007, no pet.). Intent may be inferred from conduct. See Guevara v.
State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004).

      Here, appellant was standing at the driver’s side of a blue TrailBlazer in the
middle of the road when the police officers saw him. As the officers exited the
Tahoe, appellant started running. Despite the officers yelling, “Stop, Police” and
activating the Tahoe’s siren and emergency lights, appellant continued to run
approximately sixty yards.

      Appellant argues that he did not intend to flee from police officers. Instead,
appellant claimed that the tint on the Tahoe was too dark to see its occupants.
Appellant testified that he was afraid the Tahoe would hit him so he “had to jump
out the way because it was so close.” Appellant argued he did not know police
officers were present until he caught his balance after jumping over a ditch. He
testified that he turned around and “the first thing I do, I throw my hands up; and
when I throw my hands up, [Kvarme] tackled me.” Appellant claimed he was then
knocked unconscious.

      Each officer testified during the guilt/innocence phase of trial. Bean and
Kvarme testified appellant looked right at them before he began to flee. Bean,
Kvarme, and Andreu each yelled “Stop, Police,” as they ran after appellant.
      4
          Appellant does not dispute having a previous conviction for an identical offense.

                                                 6
Throughout the chase, appellant looked back at the officers multiple times and
“started throwing things out of his pockets.” Once appellant ran approximately
sixty yards, Kvarme was able to tackle him.

      The jury, as the judge of credibility, was entitled to resolve any
inconsistencies in the evidence. See Isassi, 330 S.W.3d at 638; see also Trevino v.
State, 474 S.W.3d 737, 745 (Tex. App.—Beaumont 2014, pet. ref’d). Therefore,
the jury was entitled to believe or disbelieve any part of appellant’s testimony. On
this record, a reasonable factfinder could have concluded appellant knew the men
pursuing him were peace officers attempting to detain him and intended to flee.

                                   III.         CONCLUSION

      Viewing the evidence in the light most favorable to the verdict, we
determine that a rational factfinder could have found all of the elements of the
offense of evading arrest beyond a reasonable doubt. Accordingly, we overrule
appellant’s sole issue on appeal and affirm the judgment of the trial court.




                                          /s/       Martha Hill Jamison
                                                    Justice



Panel consists of Justices Jamison, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                                7